Name: Commission Regulation (EEC) No 1565/85 of 10 June 1985 amending Regulation (EEC) No 1279/85 opening a standing invitation to tender for the export of 40 000 tonnes of durum wheat held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/14 Official Journal of the European Communities 11 . 6 . 85 COMMISSION REGULATION (EEC) No 1565/85 of 10 June 1985 amending Regulation (EEC) No 1279/85 opening a standing invitation to tender for the export of 40 000 tonnes of durum wheat held by the Greek intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 4 ( 1 ) of Regulation (EEC) No 1279/85 is replaced by the following : ' 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 19 June 1985 at 12 noon (Brussels time).' Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (3), Whereas, the first partial invitation to tender under Commission Regulation (EEC) No 1279/85 (4), as amended by Regulation (EEC) No 1479/85 (*), should be postponed ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 1 . (3) OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 132, 21 . 5. 1985, p. 11 . 0 OJ No L 145, 4. 6 . 1985, p . 21 .